DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zou US 2010/0142944.
Regarding claims 1 and 9, Zou discloses in Figs. 1, 3-4, a method/apparatus of a data transmission method implemented by an optical line terminal (OLT) 101, wherein the method comprises:
receiving, from an optical network unit (ONU) 103, uplink burst data comprising a synchronization data block and a payload (see Figs. 3-4), wherein the synchronization 
  and obtaining, from the first synchronization data, the ONU identifier (paragraphs 0011-0012). 
Zou does not specifically disclose wherein a first bandwidth occupied by the first frequency distribution is narrower than a second bandwidth occupied by the second frequency distribution.  
However, he discloses the first frequency distribution (i.e., DBRuX of fig. 3) is different from second frequency distribution (i.e., DBRuY of fig. 3).
Thus, it would have been obvious to an artisan that whether or not the first frequency distribution is narrower than a second bandwidth occupied by the second frequency distribution is merely an engineering design choice.
Regarding claim 15, Zou discloses in Figs. 1, 3-4, an optical line terminal (OLT) 101 comprising a receiver (not shown) configured to receive, from an optical network unit (ONU) 103, uplink burst data comprising the limitations of claim 1 above.

3.	Claims 2-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou US 2010/0142944 in view of Bakhru et al. US 2012/0141139.
	Regarding claims 2, 10 and 16, Zou does not specifically disclose wherein the synchronization data block further comprises second synchronization data comprising a 
	However, as the rejection of claim 1 above, Zou discloses the first frequency distribution (i.e., DBRuX of fig. 3) is different from second frequency distribution (i.e., DBRuY of fig. 3).  
Before the effective filling date of the claimed invention, It would have been obvious to on one of ordinary skill in the to add a third frequency distribution, since it merely a duplication in part design.
Furthermore, Bakhru et al. discloses in Fig. 3, an upstream frame 2 comprises a multiple synchronization data block and a payload.
	Before the effective filling date of claimed invention, it would have been obvious to an artisan to include the teaching of Bakhru in the apparatus of Zou.
One of ordinary skill in the art would have been obvious to motivated to do that in order to transmit a multiple frequencies distribution over the optical transmission system.
	Regarding claims 3, 5, 11, 13 and 17, whether or not the first transmission rate of the second synchronization data is equal to a second transmission rate of the payload (claims 3, 11, 17) or the third bandwidth is an integer multiple of the first bandwidth (claims 5, 13) is merely an engineering design choice.
 	Regarding claims 4 and12, Bakhru discloses wherein the second synchronization data further comprises a second delimiter (see Delimiter of Fig. 3). 
 	Regarding claims 6, 14 and 20, Zou discloses wherein the first synchronization data further comprises a first delimiter (see Delimiter of Fig. 4). 

 	Regarding claims 8 and 19, Bakhru discloses configuring, based on a 
prestored correspondence between the ONU identifier and an equalization 
parameter, the equalization parameter, wherein the equalization parameter 
corresponds to the ONU identifier and performing, based on the equalization parameter, equalization on the payload (paragraphs 0028, 0071, 0097). 
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Luo et al. U.S. Publication no. 2013/0094861.  Wavelength indication in multiple wavelength passive optical networks
b.	Prause U.S. Publication no. 2015/0043908.  Testing a passive optical network
c.	Kazawa et al. U.S. Publication no. 2008/0089686.  Passive optical network system and ranging system thereof

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.


supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
02/25/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2613